21 A.3d 1187 (2011)
COMMONWEALTH of Pennsylvania, Appellee,
v.
Willie CLAYTON, Appellant.
No. 573 CAP
Supreme Court of Pennsylvania.
June 21, 2011.
*1188 James H. Moreno, David Lee Zuckerman, Defender Association of Philadelphia, Philadelphia, for Willie Clayton.
Hugh J. Burns, Philadelphia District Attorney's Office, Philadelphia, Amy Zapp, Harrisburg, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 21st day of June, 2011, the order of the Court of Common Pleas is AFFIRMED.